Opinion issued October 21, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-13-01054-CR
                          ———————————
                     JIMMY R. WILLIAMS, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                    On Appeal from 182nd District Court
                          Harris County, Texas
                      Trial Court Cause No. 1362277


                        MEMORANDUM OPINION

      Appellant, Jimmy R. Williams, pleaded guilty to the first-degree felony

offense of aggravated assault — family member with serious bodily injury — with

no agreed recommendation from the State regarding punishment. See TEX. PENAL

CODE ANN. § 22.02(b)(1) (Vernon 2011). Following a punishment hearing, the
trial court assessed appellant’s punishment at 45 years of confinement. The trial

court certified that this is not a plea-bargain case and that appellant has the right to

appeal. Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

that, therefore, the appeal is without merit and is frivolous.          See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders

requirements by presenting a professional evaluation of the record and supplying

the court with references to the record and legal authority. See id. at 744; see also

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates

that he has thoroughly reviewed the record and that he is unable to advance any

grounds of error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.]

2006, no pet.).

      Counsel has informed us that he has delivered a copy of the brief to

appellant and informed him of his right to file a response. See In re Schulman, 252
S.W.3d 403, 408 (Tex. Crim. App. 2008). Furthermore, a copy of the record has

been sent to appellant for review. See Kelly v. State, 436 S.W.3d 313, 322 (Tex.

Crim. App. 2014). Appellant filed a pro se response, arguing that he was denied

effective assistance of counsel because his trial counsel allegedly failed to cross-


                                           2
examine the complainant and failed to call any supporting witnesses during his

punishment hearing. Appellant also argues that the complainant’s affidavit fails to

mention anything about multiple wounds and appellant denies causing the

“additional wounds.”      Finally appellant argues that both the trial judge and

appellant’s trial attorney failed to review the complainant’s medical records or

psychological background prior to sentencing.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not

counsel—determines, after full examination of proceedings, whether the appeal is

wholly frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(reviewing court must determine whether arguable grounds for review exist);

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005); Mitchell, 193
S.W.3d at 155. An appellant may challenge a holding that there are no arguable

grounds for appeal by filing a petition for discretionary review in the Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Thomas Martin must immediately send the notice required by


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
                                            3
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Justices Higley, Bland, and Sharp.
Do not publish. TEX. R. APP. P. 47.2(b).




      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe, 178 S.W.3d at 826–27.
                                           4